            Case 2:21-cv-01026-TLN-KJN Document 12 Filed 08/11/21 Page 1 of 2


 1   DAVID A. HUBBERT
     Acting Assistant Attorney General
 2
     CASSONDRA L. MCCORMICK
 3   Washington DC Bar
     Trial Attorney, Tax Division
 4   U.S. Department of Justice
     P.O. Box 683
 5   Washington, D.C. 20044
     202-514-6632 (v)
 6   202-307-0054 (f)
     Cassondra.L.McCormick@usdoj.gov
 7   Attorney for the United States of America

 8                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        )
                                                       )   Case No. 2:21-cv-01026-TLN-KJN
11               Plaintiff,                            )
                                                       )   ORDER GRANTING JOINT
12               v.                                    )   REQUEST TO DISMISS STATE OF
                                                       )   CALIFORNIA FRANCHISE TAX
13    ESTATE OF SHIRLEY SHANNON,                       )   BOARD
      MARK BURCH, in his capacity as personal          )
14    representative of the Estate of Shirley Shannon, )
      BUTTE COUNTY ASSESSOR,                           )
15    BANKERS INSURANCE COMPANY,                       )
      STATE OF CALIFORNIA FRANCHISE                    )
16    TAX BOARD, and MCMAINS BAIL BONDS, )
                                                       )
17               Defendant.                            )
      _______________________________________)
18

19
             The United States of America (“United States”) and State of California Franchise Tax
20
     Board have jointly moved to dismiss State of California Franchise Tax Board pursuant to Fed. R.
21
     Civ. P. 41(a)(2). Based on the Joint Request to Dismiss State of California Franchise Tax Board
22
     (“Request”), and for good cause shown, the Court hereby GRANTS the Request and IT IS
23
     HEREBY ORDERED that:
24
      ORDER GRANTING JOINT REQUEST TO DISMISS                       U.S. DEPARTMENT OF JUSTICE
      STATE OF CALIFORNIA FRANCHISE TAX BOARD   1                   Tax Division, Western Region
                                                                    P.O. Box 683
                                                                    Washington, D.C. 20044
                                                                    Telephone: 202-514-6632
            Case 2:21-cv-01026-TLN-KJN Document 12 Filed 08/11/21 Page 2 of 2


 1
             1.       State of California Franchise Tax Board has no interest in the real property
 2
     located in Butte County, California, that is commonly described as 13624 Autumn Lane, Chico,
 3
     California 95928, Parcel Number 056-390-029-000 (“Subject Property”). The legal description
 4
     of the Subject Property is as follows:
 5

 6

 7

 8

 9

10

11

12
     See Dkt. # 1 at ¶ 27.
13
             2.       State of California Franchise Tax Board is DISMISSED from this action with
14
     prejudice, each party to bear its own respective costs and fees.
15

16           Dated this 10th day of August, 2021.

17

18
                                                              Troy L. Nunley
19
                                                              United States District Judge
20

21

22

23

24
      ORDER GRANTING JOINT REQUEST TO DISMISS                           U.S. DEPARTMENT OF JUSTICE
      STATE OF CALIFORNIA FRANCHISE TAX BOARD   2                       Tax Division, Western Region
                                                                        P.O. Box 683
                                                                        Washington, D.C. 20044
                                                                        Telephone: 202-514-6632
